PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




TEXAS INSTRUMENTS INCORPORATEDP O BOX 655474, MS 3999DALLAS, TX 75265


In re Application of KODURI, SREENIVASAN K.
Appl. No.: 16/225,164
Filed: December 19, 2018
Attorney Docket No.:  TI-78743
For:  UNIVERSAL LEADED/LEADLESS CHIP SCALE PACKAGE FOR MICROELECRONIC DEVICES


::
::::





DECISION ON PETITION
UNDER 37 CFR 1.144



This is a decision on the petition under 37 CFR § 1.144, filed on March 29, 2021, requesting the withdrawal of the election of species requirement set forth in the Office Action dated March 24, 2020, and rejoin claims 4-6 for consideration on the merit.1

The petition is DISMISSED.

In the Office action dated March 24, 2020, a restriction was made between device claims 1-10 (Group I) and method claims 11-20 (Group II).  Further, petition was also required to elect one of the following patentably distinct species: Species I, the embodiment shown in Figures 1A-L, Species II, the embodiment shown in Figures 2A-K, Species III, the embodiment shown in Figures 3A-L and Species IV, the embodiment shown in Figures 4A-K. In the response dated May 26, 2020, petitioner elected the device claims 1-10 without traverse, and provisionally elected Species I with traverse stating that examiner failed to show ‘a serious burden’.  Petitioner further stated that claims 1-10 are read on Species I.

The traversal was deemed unpersuasive by the examiner and the election of species requirement was made final in the non-final Office action dated August 5, 2020.  The examiner further 

RESTRICTION/ELECTION PRACTICE

The restriction/election practice pertinent to the instant application and petition is outlined in MPEP § 808.01(a) and § 808.02.

MPEP § 808.01(a) states in part:

Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 803 and § 808.02.

MPEP §808.02 states in part:

Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

MPEP § 809.02(a) states in part:

applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species (emphasis added).

MPEP § 821 states in part:

All claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b). See MPEP § 821.01 through § 821.04. The examiner should clearly set forth in the Office action the reasons why the claims withdrawn from consideration are not readable on the elected invention.

DISCUSSION

Petitioner assert that the examiner failed to provide any convincing line of reasoning to show a serious burden “because the Examiner does not provide any evidence as to why the species are not obvious variants of each other.”

This is not found persuasive because obvious variants and serious burden are two separate requirements in election of species.  According to MPEP 808.02, a serious burden for the patentably distinct species can be established by showing one of the following reasons: (a) separate classification; (b) a separate status in the art when they are classifiable together; (c) a different field of search.  

A review of the Office action dated March 24, 2020, the examiner identified four different species and stated that the species “are not obvious variant of each other based on the current record.”  The examiner then stated the each species “has a different process in forming or each embodiment is structurally different and has different components.” Finally, the examiner stated “a search for one embodiment would not necessarily result in art applicable to the other embodiments”, e.g., different field of search.  

In the non-final Office action dated August 5, 2020, the examiner further explained by stating that “[t]he traversal is on the ground(s) that there is no serious burden. This is not found persuasive because in light of the search performed, a search for one embodiment did not result in art applicable to the other embodiments.” Further, petitioner has not provided any rationale or evidentiary support that the search and examination would not constitute a serious burden.  Thus, the examiner has established serious burden under MPEP § 808.02. 

  According to MPEP § 809.02(a), once the examiner established that the species are not obvious over each other, applicant may choose to submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  A review of the prosecution history including the petition itself reveals that petitioner did not provide the required showing that the identified species are obvious variants, or in the alternative, an admission on the record stating that the withdrawn species are obvious variants of the elected invention. Therefore, petitioner’s argument regarding obvious variants is unpersuasive.

Petitioner further asserts that withdrawal of claims 4-6 from consideration is “contrary to the provisional election made by the Applicants in response to Restriction requirement,” without providing any evidence showing that the claims are directed to the elected species or that the claims are obvious variants thereof. Further, in accordance with 37 CFR § 1.142(b) claims are withdrawn when they are not directed an elected invention. Accordingly, this argument is also unpersuasive.

For the above-stated reasons, the petition is denied.  

Any questions regarding this decision should be directed to Brett Feeney SPE at (571) 270-5484.




/JOSEPH THOMAS/___________________________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors/Memory

JT/bf/sh




    
        
            
        
            
        
            
        
            
    

    
        1 The petition stated “Applicants respectfully Petition for reconsideration and withdrawal of the claim restriction set forth by the Examiner in the Office communication of September 19, 2019 AND Examiner’s subsequent sua sponte withdrawal of claims 4-6 from consideration as being directed to a non- elected invention AND Examiner’s subsequent refusal in the Office communication of April 07, 2020 to withdraw the claim restriction,…”.  However, the dates of Office communications are incorrectly cited, and this decision is based on the Election/Restriction requirement made on March 24, 2020.